DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 8/6/2021, with respect to the rejection(s) of independent claim(s) under 35 USC 102, to Anderson et al. (US 20170206128 A1, published: 7/20/2017), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 35 USC 103 rejection is made in view of the combination of Anderson and Johnson, for claims 1 and 10, and to the combination of Anderson and Johnson, and Karuppasamy, for claim 18.  Said additions have been added to cure the deficiencies of Anderson.
Applicant's arguments filed 8/6/2021, regarding claim 2, have been fully considered but they are not persuasive. Anderson teaches the classifying of the error based on severity by prioritized set of solutions is prioritized based on the error history log, the listing of alternative IT systems, and the record of real-time events [Anderson, 0050, FIG. 3].  Errors are prioritized.  This means that some errors are more severe than others.

Note:  The examiner notes that a path to allowance has already been laid out for the applicant.  Should the applicant combine the matter of the objected claims to the independent claims, an allowance may be issued.

Claim Objections
Claims 3-5, and 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Instant par. 0048, and FIG. 2, explain that these elements may be implemented in the form of electronic circuitry (e.g., hardware).  Though the language used in par. 0048 is a tad open-ended, there are no examples where these components are strictly software, and thus are being considered to have structure. (No need for an 112b rejection).
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10, 12, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20170206128 A1, published: 7/20/2017), in view of Johnson et al. (US 20190089656 A1, published: 3/21/2019).
Claim 1. (currently amended):  Anderson teaches a computer-implemented method, comprising:
receiving a virtual agent log data set comprising: information indicative of operation of a virtual agent (software agents /bots/etc. [Anderson, 0026].  In block 306, the cognitive computing hardware system receives an error history log that describes a history of past errors that have occurred in the IT system [Anderson, 0047, FIG. 3]);
analyzing, by machine logic, the virtual agent log data set to identify an error that occurred in the operation of the virtual agent (the Cognitive Computing System 204 (e.g., computer 102 shown in FIG. 1) uses multiple knowledge bases, incident history and on-going changes from the Service Management system, topology information (e.g., from a Configuration Management Database--CMDB), major events (e.g., weather, computer viruses, etc. from social media trending and/or other systems), analysis of the error log, and success of past corrective actions to determine the corrective action for the current error situation and the date and time the action should be deployed [Anderson, 0027]);
determining, by machine logic, an error correction for correcting conditions in the virtual agent that resulted in the error (in block 308, the cognitive computing hardware system receives a listing of alternative IT systems that have been predetermined to have a same functionality as the IT system that is currently experiencing the one or more errors [Anderson, 0048, FIG. 3].  In block 312, the cognitive computing hardware system generates a prioritized set of solutions to heal the IT system. This prioritized set of solutions is prioritized based on the error history log, the listing of alternative IT systems, and the record of real-time events [Anderson, 0050, FIG. 3]); and
sending the error correction to the virtual agent (in block 316, the highest prioritized solution (based on the factors described above) from the prioritized set of solutions is then transmitted, via the implementer system, from the cognitive computing hardware system to the IT system that is having problems [Anderson, 0052, FIG. 3]).

Anderson does not teach and correspondence between the virtual agent and a human.
Johnson teaches and correspondence between the virtual agent and a human (artificial Intelligence (AI) conversation programs, sometimes referred to as chatbots, provide casual conversations with humans [Johnson, 0002].  The conversation with the chatbot may be performed via speech; e.g., the user inputs a voice clip (e.g., recorded on the computer device 102) and the chatbot 108 replies with speech. In some example embodiments, the chatbot may convert the speech from the user to text and present it on the screen, and the chatbot 108 may provide both text and speech outputs [Johnson, 0022]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent error analysis and correction invention of Anderson to include the natural language processing and correspondence between virtual agent and human features of Johnson.
One would have been motivated to make this modification in effort to expand error analysis to a natural language conversation.  This would improve a user's ability to communicate with a computer using natural language conversation, being the most intuitive and understood form of communication.

Claim 2:  The combination of Anderson and Johnson, teaches the computer-implemented method of claim 1.  Anderson further teaches further comprising classifying the error based on severity (this prioritized set of solutions is prioritized based on the error history log, the listing of alternative IT systems, and the record of real-time events [Anderson, 0050, FIG. 3]).

Claim 6:  The combination of Anderson and Johnson, teaches the computer-implemented method of claim 1.  Johnson further teaches wherein analyzing the virtual agent log data comprises performing natural language processing on the virtual agent log data set (machine learning algorithms and natural language processing techniques may be used for finding trouble that may appear during a conversation [Johnson, 0004]).

Claim 7:  The combination of Anderson and Johnson, teaches the computer-implemented method of claim 6.  Johnson further teaches wherein determining an error correction for correcting conditions in the virtual agent comprises: adding a conversation that includes the error to a training data set (machine learning explores the study and construction of algorithms, also referred to herein as tools, that may learn from existing data and make predictions about new data. Such machine-learning tools operate by building a model from example training data 712 in order to make data-driven predictions or decisions expressed as outputs or assessments 720 [Johnson, 0072].  The training data 712 includes previous conversations held by users with the chatbot and the corresponding labels assigned by the human labelers [Johnson, 0080]); and flagging the conversation as an example of an incorrect response (the machine learning algorithm may identify that a subject may be offensive, but not offensive enough to block it. This type of interaction is then prioritized for review and when the monitor reviews this interaction, the monitor may decide if the content should have been blocked or not. Based on this decision, the training data may be updated to improve the prediction capabilities of the MLP [Johnson, 0083]).

Claim 8:  The combination of Anderson and Johnson, teaches the computer-implemented method of claim 7.  Johnson further teaches wherein sending the error correction to the virtual agent comprises updating a natural language processor based on an updated training data set (with the training data 712 and the identified features 702, the machine-learning tool is trained at operation 714. The machine-learning tool appraises the value of the features 702 as they correlate to the training data 712. The result of the training is the trained MLP 716 [Johnson, 0081].  Based on this decision, the training data may be updated to improve the prediction capabilities of the MLP [Johnson, 0083]).

Claim 10. (currently amended):  Anderson teaches a system, comprising:
a log capture device to receive a virtual agent log data set comprising: information indicative of operation of a virtual agent (software agents /bots/etc. [Anderson, 0026].  In block 306, the cognitive computing hardware system receives an error history log that describes a history of past errors that have occurred in the IT system [Anderson, 0047, FIG. 3]);
a log analysis device to: analyze the virtual agent log data set to identify an error that occurred in the operation of the virtual agent (the Cognitive Computing System 204 (e.g., computer 102 shown in FIG. 1) uses multiple knowledge bases, incident history and on-going changes from the Service Management system, topology information (e.g., from a Configuration Management Database--CMDB), major events (e.g., weather, computer viruses, etc. from social media trending and/or other systems), analysis of the error log, and success of past corrective actions to determine the corrective action for the current error situation and the date and time the action should be deployed [Anderson, 0027]);
determine an error correction for correcting conditions in the virtual agent that resulted in the error; and send the error correction to the virtual agent (in block 308, the cognitive computing hardware system receives a listing of alternative IT systems that have been predetermined to have a same functionality as the IT system that is currently experiencing the one or more errors [Anderson, 0048, FIG. 3].  In block 312, the cognitive computing hardware system generates a prioritized set of solutions to heal the IT system. This prioritized set of solutions is prioritized based on the error history log, the listing of alternative IT systems, and the record of real-time events [Anderson, 0050, FIG. 3]); and
a controller to manage operation of the log capture device and the log analysis device (in block 316, the highest prioritized solution (based on the factors described above) from the prioritized set of solutions is then transmitted, via the implementer system, from the cognitive computing hardware system to the IT system that is having problems [Anderson, 0052, FIG. 3]).

Anderson does not teach and correspondence between the virtual agent and a human.
However, Johnson teaches and correspondence between the virtual agent and a human (artificial Intelligence (AI) conversation programs, sometimes referred to as chatbots, provide casual conversations with humans [Johnson, 0002].  The conversation with the chatbot may be performed via speech; e.g., the user inputs a voice clip (e.g., recorded on the computer device 102) and the chatbot 108 replies with speech. In some example embodiments, the chatbot may convert the speech from the user to text and present it on the screen, and the chatbot 108 may provide both text and speech outputs [Johnson, 0022]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent error analysis and correction invention of Anderson to include the natural language processing and correspondence between virtual agent and human features of Johnson.
One would have been motivated to make this modification in effort to expand error analysis to a natural language conversation.  This would improve a user's ability to communicate with a computer using natural language conversation, being the most intuitive and understood form of communication.

Claim 12:  The combination of Anderson and Johnson, teaches the system of claim 10.  Anderson further teaches further comprising a database to store virtual agent log data sets, identified errors, and classifications of the identified errors (the Cognitive Computing System 204 (e.g., computer 102 shown in FIG. 1) uses multiple knowledge bases, incident history and on-going changes from the Service Management system, topology information (e.g., from a Configuration Management Database--CMDB), major events (e.g., weather, computer viruses, etc. from social media trending and/or other systems), analysis of the error log, and success of past corrective actions to determine the corrective action for the current error situation and the date and time the action should be deployed [Anderson, 0027]).

Claim 17:  The combination of Anderson and Johnson, teaches the system of claim 10.  Johnson further teaches further comprising a natural language processor to: receive information regarding an identified error; and update a natural language operation based on the identified error (machine learning algorithms and natural language processing techniques may be used for finding trouble that may appear during a conversation [Johnson, 0004].  The machine learning algorithm may identify that a subject may be offensive, but not offensive enough to block it. This type of interaction is then prioritized for review and when the monitor reviews this interaction, the monitor may decide if the content should have been blocked or not. Based on this decision, the training data may be updated to improve the prediction capabilities of the MLP [Johnson, 0083]).

Claims 9 and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20170206128 A1, published: 7/20/2017) and Johnson et al. (US 20190089656 A1, published: 3/21/2019), and in further view Chatterjee et al. (US 20200334123 A1, filed: 4/16/2019).
Claim 9:  The combination of Anderson and Johnson, teaches the computer-implemented method of claim 1.  The combination of Anderson and Johnson, does not teach further comprising notifying a user of the error.
However, Chatterjee teaches further comprising notifying a user of the error (it is determined that the complete composite rule has been satisfied because all the individual rules, e.g., the first rule and the second rule, have been satisfied. Because the composite rule has been satisfied, the system 100 generates a notification based on the triggering or satisfaction of the conditions of the composite rule. The notification may include an alarm or an alert, for example, to another process or to a user [Chatterjee, 0110]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent error analysis and correction invention of the combination of Anderson and Johnson, to include the user notification feature of Chatterjee.
One would have been motivated to make this modification to insure that users are made aware of errors as they come up.

Claim 11:  The combination of Anderson and Johnson, teaches the system of claim 10.  The combination of Anderson and Johnson, does not teach wherein the virtual agent interacts with a user via at least one of auditory and textual communication.
However, Chatterjee teaches wherein the virtual agent interacts with a user via at least one of auditory and textual communication (the system 100 generates a notification based on the triggering or satisfaction of the conditions of the composite rule. The notification may include an alarm or an alert, for example, to another process or to a user [Chatterjee, 0110]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent error analysis and correction invention of the combination of Anderson and Johnson, to include the user notification feature of Chatterjee.
One would have been motivated to make this modification to insure that users are made aware of errors as they come up.

Claims 13 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20170206128 A1, published: 7/20/2017) and Johnson et al. (US 20190089656 A1, published: 3/21/2019), and in further view Rao et al. (US 20200321086 A1, filed: 10/3/2018).
Claim 13:  The combination of Anderson and Johnson, teaches the system of claim 12.  The combination of Anderson and Johnson, does not teach further comprising a user interface to allow a user to view and inspect the database.
However, Rao teaches further comprising a user interface to allow a user to view and inspect the database (chat search commands 750 enables the participants in a chat session to issue search commands for required information such as patient information, last vital information, patient/doctor visits, files etc. in chat history (stored in database 715) and/or external EMR/EHR databases and to and receive /view the results of the search commands [Rao, 0102]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent error analysis and correction invention of the combination of Anderson and Johnson, to include the user searchable database feature of Rao.
One would have been motivated to make this modification to allow users to search the results of error analysis, and thus give users more understanding of said errors, providing a historical context of said errors.

Claim 14:  The combination of Anderson, Johnson, and Rao, teaches the system of claim 12.  Rao further teaches wherein the database is searchable (chat search commands 750 enables the participants in a chat session to issue search commands for required information such as patient information, last vital information, patient/doctor visits, files etc. in chat history (stored in database 715) and/or external EMR/EHR databases and to and receive /view the results of the search commands [Rao, 0102]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20170206128 A1, published: 7/20/2017) and Johnson et al. (US 20190089656 A1, published: 3/21/2019), and in further view Lundberg et al. (US 20130268260 A1, published: 10/10/2013).
Claim 15:  The combination of Anderson and Johnson, teaches the system of claim 10.  The combination of Anderson and Johnson, does not teach wherein the log analysis device identifies the errors based on a node of the virtual agent where they originate.
However, Lundberg teaches wherein the log analysis device identifies the errors based on a node of the virtual agent where they originate (modifications to solution data 630 may be made automatically as a result of patterns or defects detected by analytics framework 625 (for example, if it was determined that a certain node in a flow was always abandoned because the applicable language model had an error) [Lundberg, 0106]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent error analysis and correction invention of the combination of Anderson and Johnson, to include the node error analysis feature of Lundberg.
One would have been motivated to make this modification to narrow down where errors are coming up.  By recording where the errors are present, the same errors may be avoided in the future.

Claims 18 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20170206128 A1, published: 7/20/2017) and Johnson et al. (US 20190089656 A1, published: 3/21/2019), and in further view Karuppasamy (US 20180285768 A1, published: 10/4/2018).
Claim 18 (currently amended):  Anderson teaches a computer program product for managing a virtual agent, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor, to cause the processor to:
receive, by the processor, a virtual agent log data set comprising: information indicative of operation of a virtual agent (software agents /bots/etc. [Anderson, 0026].  In block 306, the cognitive computing hardware system receives an error history log that describes a history of past errors that have occurred in the IT system [Anderson, 0047, FIG. 3]);
analyze, by the processor, the virtual agent log data set to identify an error that occurred in the operation of the virtual agent (the Cognitive Computing System 204 (e.g., computer 102 shown in FIG. 1) uses multiple knowledge bases, incident history and on-going changes from the Service Management system, topology information (e.g., from a Configuration Management Database--CMDB), major events (e.g., weather, computer viruses, etc. from social media trending and/or other systems), analysis of the error log, and success of past corrective actions to determine the corrective action for the current error situation and the date and time the action should be deployed [Anderson, 0027]);
determine, by the processor, an error correction for correcting conditions in the virtual agent that resulted in the error (in block 308, the cognitive computing hardware system receives a listing of alternative IT systems that have been predetermined to have a same functionality as the IT system that is currently experiencing the one or more errors [Anderson, 0048, FIG. 3].  In block 312, the cognitive computing hardware system generates a prioritized set of solutions to heal the IT system. This prioritized set of solutions is prioritized based on the error history log, the listing of alternative IT systems, and the record of real-time events [Anderson, 0050, FIG. 3]); and
send, by the processor, the error correction to the virtual agent (in block 316, the highest prioritized solution (based on the factors described above) from the prioritized set of solutions is then transmitted, via the implementer system, from the cognitive computing hardware system to the IT system that is having problems [Anderson, 0052, FIG. 3]).

Anderson does not teach and correspondence between the virtual agent and a human.
However, Johnson teaches and correspondence between the virtual agent and a human (artificial Intelligence (AI) conversation programs, sometimes referred to as chatbots, provide casual conversations with humans [Johnson, 0002].  The conversation with the chatbot may be performed via speech; e.g., the user inputs a voice clip (e.g., recorded on the computer device 102) and the chatbot 108 replies with speech. In some example embodiments, the chatbot may convert the speech from the user to text and present it on the screen, and the chatbot 108 may provide both text and speech outputs [Johnson, 0022]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent error analysis and correction invention of Anderson to include the natural language processing and correspondence between virtual agent and human features of Johnson.
One would have been motivated to make this modification in effort to expand error analysis to a natural language conversation.  This would improve a user's ability to communicate with a computer using natural language conversation, being the most intuitive and understood form of communication.

The combination of Anderson and Johnson, does not teach group, by the processor, similar errors that occurred in the operation of the virtual agent.
However Karuppasamy teaches group, by the processor, similar errors that occurred in the operation of the virtual agent (one of the latest trends in incident ticket management is to provide virtual agents and/or automated solutions to incident tickets wherever applicable [Karuppasamy, 0004].  Similar Ngrams of the problem description are grouped and mapped with the resolution description to understand the error symptoms and the resolution mapping [Karuppasamy, 0034].).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent error analysis and correction invention of the combination of Anderson and Johnson, to include the error grouping feature of Karuppasamy.
One would have been motivated to make this modification in order to group similar errors together so that intelligent analysis may be performed on the same, to find means of correcting and preventing said errors.

Claim 19:  The combination of Anderson, Johnson, and Karuppasamy, teaches the computer program product of claim 18.  Johnson further teaches wherein the program instructions are further executable by the processor to cause the processor to provide an identification of a conversation such that the error is identifiable by the conversation in which it occurred (machine learning explores the study and construction of algorithms, also referred to herein as tools, that may learn from existing data and make predictions about new data. Such machine-learning tools operate by building a model from example training data 712 in order to make data-driven predictions or decisions expressed as outputs or assessments 720 [Johnson, 0072].  The training data 712 includes previous conversations held by users with the chatbot and the corresponding labels assigned by the human labelers [Johnson, 0080].  The machine learning algorithm may identify that a subject may be offensive, but not offensive enough to block it. This type of interaction is then prioritized for review and when the monitor reviews this interaction, the monitor may decide if the content should have been blocked or not. Based on this decision, the training data may be updated to improve the prediction capabilities of the MLP [Johnson, 0083]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20170206128 A1, published: 7/20/2017), Johnson et al. (US 20190089656 A1, published: 3/21/2019), and Karuppasamy (US 20180285768 A1, published: 10/4/2018), and in further view of Lundberg et al. (US 20130268260 A1, published: 10/10/2013).
Claim 20:  The combination of Anderson and Johnson, and Karuppasamy, teaches the computer program product of claim 18.  The combination of Anderson and Johnson, and Karuppasamy, does not teach wherein the program instructions are further executable by the processor to cause the processor to categorize the errors per node to determine node behavioral patterns.
However, Lundberg teaches wherein the program instructions are further executable by the processor to cause the processor to categorize the errors per node to determine node behavioral patterns (modifications to solution data 630 may be made automatically as a result of patterns or defects detected by analytics framework 625 (for example, if it was determined that a certain node in a flow was always abandoned because the applicable language model had an error) [Lundberg, 0106]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual agent error analysis and correction invention of the combination of Anderson, Johnson, and Karuppasamy, to include the node error analysis feature of Lundberg.
One would have been motivated to make this modification to narrow down where errors are coming up.  By recording where the errors are present, the same errors may be avoided in the future.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145